DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 9-10 and 20-21 reciting “the vertical portion of the first parasitic element is spaced apart from the ground plane by a second distance, the second distance being shorter than the first distance; wherein the vertical portion of the second parasitic element is spaced apart from the ground plane by a third distance, the third distance being shorter than the second distance” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over “Andersson” (US 7319432). 
Claims 2 and 13: Andersson discloses a portable wireless communication device comprising: 
a display screen 34 (Fig. 3); and 
an antenna system comprising a primary antenna (2, 5, 6; Fig. 2) and an auxiliary antenna 9, the primary antenna configured to communicate over a first frequency band (Figs. 6A-6B), the auxiliary antenna configured to communication over a second frequency band (see Figs. 6A-6B and col. 2, third para.), 
wherein the primary antenna comprises: 
a driven element 2 (connected to feeding point 3) comprising a conductor having a horizontal portion (parallel to edge 21) and a vertical portion (perpendicular to 21); 
a first parasitic element 5 comprising a horizontal portion and a vertical portion (connected at 7), the first parasitic element positioned relative to the driven element such that a first (inherent) capacitive coupling region A (Fig. 2 reproduced below) is defined between the horizontal portion of the first parasitic element and the horizontal portion of the driven element; and 

    PNG
    media_image1.png
    473
    595
    media_image1.png
    Greyscale

a second parasitic element 6 comprising a horizontal portion and a vertical portion (connected at 8), the second parasitic element positioned relative to the first parasitic element such that a second (inherent) capacitive coupling region B is defined between the horizontal portion of the first parasitic element and the horizontal portion of the second parasitic element.
Andersson fails to expressly teach the second frequency band being different than the first frequency band.
However, Andersson teaches “The elongated member 2 has a large width, in the disclosed embodiment about 5.4 mm. This large width contributes to the large bandwidth shown in FIGS. 6A and 6B. The total length of the wide elongated member 2 is about 35 mm from 4 to 10. At this end 10, the main radiating element extends into a considerably longer, meandered member 9, which has a significantly smaller width than member 2. The barrier obtained by the bottleneck at 10 creates one resonance dependent on the length of the wide member 2, and another resonance dependent on the entire length of the main radiating element 2,9 from end 4 at the feeding point 3 to the end point 11. The relation between the width of member 2 and member 9 is at least 5:1, and preferably about 10:1. This relation is hence important in order to get the multi-band performance.” (Col. 7, ll. 29-43)
Andersson further teaches “Several effects and advantages are obtained by the invention. As evidenced by the graphs of FIGS. 6A and 6B, a multi-band performance in frequency point of view is reached, suitable for e.g. AMPS, EGSM, DCSS, PCS, UMTS and BT. Furthermore, there is broad band performance on each band. The gain and efficiency is also good compared to the market products.” (Col. 10, second para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Andersson’s device such that the second frequency band is different than the first frequency band, in order to obtain multi-band performance for communication diversity, and facilitate antenna gain and efficiency. 

 Claims 3-4: Andersson discloses the antenna system of claim 2, wherein the primary antenna and the auxiliary antenna each comprise an active antenna (by virtue of 2 and 9 both being coupled to feeding point 3); 
wherein the auxiliary antenna comprises a passive antenna (by virtue of it being coupled to end 10 of driven element 2; i.e., not directly connected to 3).

Claims 8 and 19: Andersson discloses the first frequency band is associated with a cellular network (col. 1, third para.). 
Andersson fails to expressly teach the second frequency band is associated with a non-cellular network.
However, Andersson teaches “Other frequency bands in which these devices will be operating include GPS (operating in the 1.5 GHz range) and UMTS (operating in the 2.0 GHz range).” (Col. 1, ll. 65-67). 
Andersson further teaches “It is commercially desirable to offer portable terminals which are capable of operating in widely different frequency bands, e.g., bands located in the 1500 MHz, 1800 MHz, 1900 MHz, 2.0 GHz and 2.45 GHz regions. Accordingly, antennas which provide adequate gain and bandwidth in a plurality of these frequency bands will need to be employed in portable terminals. Several attempts have been made to create such antennas.” (Col. 2, third para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Andersson’s device such that the second frequency band is associated with a non-cellular network, in order to achieve communication diversity. 
 
Claims 9-10 and 20-21: Andersson discloses wherein: the vertical portion of the driven element is spaced apart from a ground plane 20 (Fig. 2) by a first distance; and the vertical portion of the first parasitic element is spaced apart from the ground plane by a second distance, the second distance being shorter than the first distance (see Fig. 2); 
wherein the vertical portion of the second parasitic element is spaced apart from the ground plane by a third distance, the third distance being shorter than the second distance (see Fig. 2).

Claims 11-12: Andersson discloses the antenna system of claim 2, wherein: the vertical portion of the driven element extends a first distance from the horizontal portion of the driven element; and the vertical portion of the first parasitic element extends a second distance from the horizontal portion of the first parasitic element, the second distance being shorter than the first distance (see Fig. 2); 
wherein the vertical portion of the second parasitic element extends a third distance from the horizontal portion of the second parasitic element, the third distance being shorter than the second distance (see Fig. 2; all horizontal portions being parallel to ground 20, all vertical portions being perpendicular to all horizontal portions).

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (cited above) in view of IDS document “Ozkar” (US 2007/0069958). 
Claims 5-6 and 16-17: Andersson fails to expressly teach wherein the primary antenna further comprises: a first active component electrically coupled between the first parasitic element and an electrical ground; and a second active component electrically coupled between the second parasitic element and the electrical ground; 
wherein the first active component and the second active component each comprise a switching device.
Ozkar discloses wherein the primary antenna further comprises: a first active component 140 (Fig. 6) electrically coupled between the first parasitic element 120 and an electrical ground 132; and a second active component 142 electrically coupled between the second parasitic element 122 and the electrical ground 132; 
wherein the first active component and the second active component each comprise a switching device (¶¶ [0022]-[0023]).
Ozkar teaches in ¶ [0026], “According to this embodiment, selection circuit 140 enables the low-band capacitive coupling by connecting the low-band parasitic element 120 to ground while selection circuit 142 disconnects the high-band parasitic element 122 from ground during low frequency operation. This increases the low frequency bandwidth when the antenna 100 operates in the low frequency band. When the antenna 100 operates in the high frequency band, selection circuit 142 connects the high-band parasitic element 122 to ground 132 while selection circuit 140 disconnects the low-band parasitic element 120 from ground. This increases the high frequency bandwidth when the antenna 100 operates in the high frequency band.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Andersson’s device such that wherein the primary antenna further comprises a first active component electrically coupled between the first parasitic element and an electrical ground; and a second active component electrically coupled between the second parasitic element and the electrical ground; wherein the first active component and the second active component each comprise a switching device, in order to facilitate high and low frequency bands of operation. 
 
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson and Ozkar as applied respectively to claims 6 and 17 above, and further in view of IDS document “Shiotsu” (US 7372406). 
Claims 7 and 18: Andersson fails to teach wherein the switching device comprises a single-pole multiple-throw switching device.
Shiotsu discloses wherein the switching device SW1 (Fig. 3) comprises a single-pole multiple-throw switching device (col. 5, ll. 63-65).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Andersson’s device such that wherein the switching device comprises a single-pole multiple-throw switching device, in order to use a desired switching device to tune the effective length of the primary antenna (Shiotsu: col. 5, ll. 50-53). 
 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Shiotsu (both cited above).  
Claims 14-15: Andersson fails to teach a base comprising a keyboard; and a lid hingably coupled to the base, the lid comprising the display screen; 
wherein the antenna system is disposed within the lid.
Shiotsu discloses a base 30 (Fig. 1) comprising a keyboard 32; and a lid 20 hingably coupled to the base, the lid comprising the display screen 22; 
wherein the antenna system 52 is disposed within the lid. 
Shiotsu teaches “FIG. 1 shows a partially cutaway perspective view illustrating a mobile information processing apparatus or device 10, such as a notebook personal computer (PC) or a PDA, in accordance with an embodiment of the present invention. The information processing apparatus 10 includes an inverted-F antenna 52 disposed within a display housing 20 and in a horizontal direction and substantially along the upper side of a display 22 accommodated within a display housing 20, and another inverted-F antenna 54 disposed within the display housing 20 and in a vertical direction and substantially along the left side of the display 22..The inverted-F antennas 52, 54 and 56 can be used for transmission as well as for reception.” (Col. 3, ll. 26-36)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Andersson’s device to include a base comprising a keyboard, and a lid hingably coupled to the base, the lid comprising the display screen, wherein the antenna system is disposed within the lid, in order to transmit/receive electromagnetic waves from an information processing apparatus such as a laptop computer. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baliarda (US 7315289), Fig. 7
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845